Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ricardo Joseph, Ph.D. on Wednesday, June 29, 2022 @5:57 pm.

The application has been amended as follows: 


In the Claims
Claim 1, page 3, line 4 of the page:
delete " 
    PNG
    media_image1.png
    84
    154
    media_image1.png
    Greyscale
 , ".

Claim 1, last line of page 3:
	replace “
    PNG
    media_image2.png
    260
    383
    media_image2.png
    Greyscale
”   with  
-- 
    PNG
    media_image3.png
    172
    324
    media_image3.png
    Greyscale
 -- .


Claim 1, page 4, line 2 of the page:
	replace “
    PNG
    media_image4.png
    260
    379
    media_image4.png
    Greyscale
”  with  
-- 
    PNG
    media_image5.png
    161
    320
    media_image5.png
    Greyscale
 -- .

Claim 1, page 4, line 4 of the page:
	replace “
    PNG
    media_image6.png
    245
    377
    media_image6.png
    Greyscale
”  with  
-- 
    PNG
    media_image7.png
    177
    299
    media_image7.png
    Greyscale
 -- .

Claim 21, line 4 of the claim: 
delete “under conditions and” .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
June 16, 2022 has been entered.
Rejoinder
Claims 1-5, 9-11, 16 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 15, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 30, 2022
Book XXVI, page 221